Citation Nr: 0629550	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from September 1951 to May 
1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for 
bilateral hearing loss.  The Board remanded the case to the 
RO for additional development and adjudication in November 
2003 and against in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the veteran submitted additional medical 
evidence in support of his claim in a VA Medical Opinion 
Response Form and since the most recent Supplemental 
Statement of the Case (SSOC) was issued in August 2005.  The 
veteran also indicated that he wanted his case remanded so 
that the newly submitted evidence could be considered by the 
agency of original jurisdiction (AOJ).  Accordingly, his case 
must be remanded to allow the RO to readjudicate his claim 
based on the newly submitted evidence.  See 38 C.F.R. § 19.31 
(2006); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the case on the 
basis of all additional relevant evidence 
added to the record since the August 2005 
SSOC.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
SSOC, which addresses the additional 
evidence associated with the claims file.  
The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



